Title: To George Washington from Major Joseph Watkins, 12 March 1778
From: Watkins, Joseph
To: Washington, George



May it please your Excellency
Lebanon [Pa.]March 12th 1778

Inclosed I send you a Return of Ordnance & Military Stores at this Place. Should have sent your Excellency a Return of all the Stores Received and Delivered, but have not yet had it in my power, our Books not being posted up, but shall send it as soon as it can be got ready. We have now got our Laboratory and Furnace busily at work, and turn out about 6000 Musket Cartridges and a Ton of Ball ⅌ Day, and expect with the assistance of 50 Men from Lancaster to make a much larger Quantity. These Men are not yet arrived but expect them immediately.
Part of the Cannon Powder not wanted at this Place has been sent to Carlisle; the remainder shall be sent as soon as Waggons arrive. I have the honor to be Your Excellency’s very huml. Servt

Jos. Watkins C. O. & M. Stores

